       Case 5:08-cr-00040-RH-GRJ Document 154 Filed 02/02/21 Page 1 of 5

                                                                           Page 1 of 5


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION



UNITED STATES OF AMERICA

v.                                            CASE NO. 5:08cr40-RH

CHRISTOPHER SHAUN LAMAR,

               Defendant.

______________________________/


                  ORDER DENYING A SENTENCE REDUCTION


       The defendant Christopher Shaun Lamar has served nearly 105 months on a

240-month minimum mandatory sentence in the Bureau of Prisons. He has moved

for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A), which allows a

reduction for “extraordinary and compelling reasons.” This order denies the

motion.

                                          I

       Federal law has long allowed a district judge to reduce a sentence based on

“extraordinary and compelling reasons” or in other narrowly defined

circumstances. 18 U.S.C. § 3582(c)(1)(A). This is sometimes referred to rather

imprecisely as “compassionate release.”


Case No. 5:08cr40-RH
       Case 5:08-cr-00040-RH-GRJ Document 154 Filed 02/02/21 Page 2 of 5

                                                                             Page 2 of 5


       Until recently, a district court could grant such a sentence reduction only on

motion of the Director of the Bureau of Prisons. The First Step Act changed this,

allowing a sentence reduction on the motion of the Director or the defendant. See

First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5238. A

defendant may file such a motion after exhausting administrative remedies. See 18

U.S.C. § 3582(c)(1)(A). Or the defendant may file such a motion without

exhausting administrative remedies if more than 30 days have passed since the

defendant delivered a request for relief to the warden of the defendant’s facility. Id.

       Mr. Lamar filed this motion more than 30 days after requesting relief from

the warden. He has met the exhaustion-or-30-days requirement.

                                          II

       The statute allows a sentence reduction if, after considering the sentencing

factors in 18 U.S.C. § 3553(a) to the extent applicable, the court finds that

“extraordinary and compelling reasons warrant such a reduction” and the

“reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The statute also allows a reduction for a

defendant over age 70 who meets other criteria, but Mr. Lamar is age 43; he does

not seek relief based on the over-70 provision.

       The covid-19 pandemic is an extraordinary and compelling reason to reduce

the sentence of a defendant who is at heightened risk from the disease. See, e.g.,


Case No. 5:08cr40-RH
       Case 5:08-cr-00040-RH-GRJ Document 154 Filed 02/02/21 Page 3 of 5

                                                                            Page 3 of 5


United States v. McKinney, No. 4:04-cr-3-RH (N.D. Fla. Sept. 21, 2020); United

States v. Mize, No. 5:15-cr-25-RH (N.D. Fla. Nov. 1, 2020); United States v.

Ransom, No. 4:10-cr-54-RH (N.D. Fla. Sept. 21, 2020). The government in this

district ordinarily has acknowledged this. See, e.g., United States v. Mize, No.

5:15-cr-25-RH, Government’s Resp. to Def.’s Mot. for Compassionate Release,

ECF No. 327 at 3; see also United States v. Ransom, No. 4:10-cr-54-RH at 5 (N.D.

Fla. Sept. 21, 2020) (noting the government’s inconsistent approach). That a

sentence is abnormally harsh or out of line with current standards also may be an

extraordinary and compelling reason to reduce the sentence. See, e.g., United

States v. Cotrell, No. 4:01-cr-11-RH (N.D. Fla. Dec. 1, 2020).

       Mr. Lamar asserts he has hypertension. The assertion is not new; he told the

presentence writer the same thing. This order assumes Mr. Lamar has

hypertension, is at heightened risk from covid-19, and is eligible for a sentence

reduction.

       That a defendant is eligible for a reduction does not mean a court should

exercise its discretion to grant a reduction. The governing statute, § 3582(c)(1)(A),

explicitly requires the court to consider the § 3553(a) sentencing factors to the

extent applicable.

       As calculated at the time of sentencing, Mr. Lamar’s total offense level was

36, his criminal history category was III, and the guideline range, determined


Case No. 5:08cr40-RH
       Case 5:08-cr-00040-RH-GRJ Document 154 Filed 02/02/21 Page 4 of 5

                                                                            Page 4 of 5


without regard to the minimum mandatory, was 235 to 293 months. The minimum

mandatory was 20 years, so the properly truncated guideline range was 240 to 293

months. For the same offense with the same criminal history today, the minimum

mandatory would be 10 years, not 20; the total offense level would be 34, not 36;

and the guideline range would be 188 to 235 months.

       The district judge who was presiding over the case at that time sentenced

Mr. Lamar to 293 months, the high end of the guideline range. The judge

determined that this sentence was “sufficient, but not greater than necessary, to

comply with” the statutory sentencing factors. 18 U.S.C. § 3553(a). Based on

United States Sentencing Guidelines Amendment 782, I reduced the sentence to

240 months. This was the greatest permissible reduction under the amendment,

because the 20-year minimum was—and still is—applicable.

       A sentence reduction under § 3582(c)(1)(A) is not constrained by the

minimum mandatory. And now, unlike when the original sentence was imposed

and the Amendment 782 reduction was made, the covid risk is a factor in the

analysis. Even so, a sentence of time served, or a greater sentence ending before

the covid risk is likely to subside, would not be sufficient to meet the § 3553(a)

sentencing factors. Based on the entire record, including the presentence report, I

conclude as a matter of discretion that Mr. Lamar’s sentence should not be reduced

at this time.


Case No. 5:08cr40-RH
       Case 5:08-cr-00040-RH-GRJ Document 154 Filed 02/02/21 Page 5 of 5

                                                                         Page 5 of 5


                                        III

       This order does not preclude the Bureau of Prisons from releasing Mr.

Lamar to home confinement under the Coronavirus Aid, Relief, and Economic

Security Act, Pub. L. No. 116-136 § 12003(b)(2). This order expresses no opinion

one way or the other on whether the Bureau should do so.

                                        IV

       For these reasons,

       IT IS ORDERED:

       1. Mr. Lamar’s motion for a sentence reduction, ECF No. 151, is denied.

       2. The clerk must provide copies of this order to Mr. Lamar himself by mail

and to the attorneys of record and the Federal Public Defender through the

electronic filing system.

       SO ORDERED on February 2, 2021.

                                      s/Robert L. Hinkle
                                      United States District Judge




Case No. 5:08cr40-RH
